285 Pa. Super. 485 (1981)
427 A.2d 1391
COMMONWEALTH of Pennsylvania.
v.
Stanley PHILLIPS, Appellant.
Superior Court of Pennsylvania.
Submitted November 14, 1980.
Filed April 3, 1981.
*486 John H. Corbett, Jr., Pittsburgh, for appellant.
Robert L. Eberhardt, Deputy District Attorney, Pittsburgh, for Commonwealth, appellee.
Before PRICE, DiSALLE and MONTEMURO, JJ.
PER CURIAM:
This appeal is from a Judgment of Sentence following a non-jury trial. A review of the record indicates that the trial court, in its colloquy with appellant regarding his waiver of a jury trial, failed to inform him that before he could be convicted, the jury's verdict had to be unanimous. Failure of the trial court to so inform the defendant requires that a new trial be held. Commonwealth v. Greene, 483 Pa. 195, 394 A.2d 978 (1978).
Judgment of sentence reversed and a new trial ordered.[1]
NOTES
[1]  Because of our disposition of this issue we need not reach appellant's other allegations of error.